Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                 Response to Amendment
Based on applicant’s amendment, filed on 3/2/2021, see page 3 through 11 of the remarks, also telephone interview on April 2, 2021, with respect to cancellation of claims 2, 3, 5, and amended claims 1, 19 and 20, have been fully considered and are persuasive, upon further consideration the double patenting; 35 U.S.C. ; 35 U.S.C. 112 sixth rejections and rejections of 102 (a)(2); 103(a) for claims 1, 4 and 6-20, are hereby withdrawn.    
             The claims 1, 4 and 6-20 now renumbered as 1-17 are allowed.  

                                             EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (William R. McClellan, Reg No. 29,409), on April 2, 2021, without traverse.

           The amended claims 1, 19 and 20 as follows: 
          Cancel claims 2, 3 and 5.


           Claim 1. (Currently Amended) A display control device, comprising:
           processing circuitry configured to:
           	detect a field of view of a user and a position of a farm animal in the detected field of view;
           	perform control such that an image corresponding to state information of the farm animal located in the detected field of view of the user is displayed at a position on a display unit having a predetermined positional relation with the detected position of the farm animal; and
           	control output of comment information of the farm animal corresponding to the state information of the farm animal, wherein the processing circuitry is configured to perform control for displaying or outputting the comment information of the farm animal by voice so that the user is able to recognize the comment information as being associated with the farm animal, wherein, in a case in which national language information is associated with identification information of the farm animal, the processing circuitry is configured to control output of comment information corresponding to the national language information and wherein the display control device comprises a housing capable of being worn on a head of the user, and the display unit is installed in the housing and is configured to display the image.
           Claims 2-3 and 5. (Canceled)
           Claim 19. (Currently Amended) A display control method [[,]] executed by processing circuitry of a display control device, the method comprising:
           	detecting a field of view of a user and a position of a farm animal in the detected field of view;

           controlling, including performing control for displaying or outputting the comment information of the farm animal by voice so that the user is able to recognize the comment information as being associated with the farm animal, wherein, in a case in which national language information is associated with identification information of the farm animal, the processing circuitry controls output of comment information corresponding to the national language information and wherein the display control device comprises a housing capable of being worn on a head of the user, and the display unit is installed in the housing and is configured to display the image.
           Claim 20. (Currently Amended) A non-transitory computer readable medium containing instructions that, when executed by [[a]] processing circuitry of a display control device, are configured to:
           	detect a field of view of a user and a position of a farm animal in the detected field of view;
           	perform control such that an image corresponding to state information of the farm animal located in the detected field of view of the user is displayed at a position on a display unit having a predetermined positional relation with the detected position of the farm animal, and
           	control output of comment information of the farm animal corresponding to the state information of the farm animal, including performing control for displaying or outputting the comment information of the farm animal by voice so that the user is able to recognize the comment information as being associated with the farm animal, wherein, in a case in which national language information is associated with identification information of the farm animal, the processing circuitry controls output of comment information corresponding to the national language information and wherein the display control device comprises a housing capable of being worn on a head of the user, and the display unit is installed in the housing and is configured to display the image.


                                               REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to provided is a display control device including a display control unit configured to perform control such that an image corresponding to state information of a target object located in a field of view of a user is displayed at a position having a predetermined positional relation with a position of the target object and an output control unit configured to control output of comment information of the target object corresponding to the state information of the target object and feature information of the target object.
           Based on applicant’s amendment, with respect to claim 1, representative of claims 19 and 20, the closest prior art of record (Brayer and Uechi), Brayer reference is directed to the system comprising: at least one identification means adapted to transmit at least one identification signal associated with said at least one animal; at least one locating means adapted to generate at least one location signal associated with said at least one animal, but neither Brayer nor Uechi, teach or suggest, among other things, “an image corresponding to state information of the farm animal located in the detected “field of view of the user” is displayed at a position on a display unit having a predetermined positional relation with the detected position of the farm animal; and displaying or outputting the comment information of the “farm animal by voice” so that the user is able to recognize the comment information as being associated with the farm animal, wherein, in a case 
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Brayer and Uechi) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667
April 6, 2021